Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 1, 3-7, 9, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a process including the steps of:
    PNG
    media_image1.png
    320
    665
    media_image1.png
    Greyscale
Claim 13 contains identical language except for the 100-125 degree range being a “precipitation temperature”.
To the extent that the claim is meant to require two different cooling steps, one being 100-125 degrees Celsius and the other about 110 degrees Celsius, written support for such is not found within the specification as originally filed. ¶ 35 of the specification refers to cooling to a precipitation temperature of 100-125 degrees Celsius and Paragraph ¶ 37 indicates this precipitation/cooling step may involve first cooling to 125 degrees Celsius and then continuing to cool to 110 degrees Celsius via distillation, after which a suspension is created via precipitation. Stated otherwise, the specification conveys to one of ordinary skill that the 125/110 degrees step-wise cooling is a particular embodiment of the general “cooling the solution to a precipitation temperature of the nylon 5 to between about 100 degrees Celsius and about 125 degrees Celsius” step. The Examiner fails to see any sort of disclosure suggesting a first cooling step involving a first broad range of 100-125 degrees Celsius and a second cooling step involving the narrower about 110 degrees Celsius. Therefore, claims 1 and 13 fail to comply with the written description requirement. 
Further, the claims recite “precipitating the nylon 5 in powder form from the suspension”. Written support is only present for precipitating nylon 5 from a solution, not a suspension. The specification is only descriptive of precipitating nylon 5 to create the suspension. The amendment also removes any connection between nylon 5 precipitation and suspension formation whereas all mentions of a suspension clearly pertain to precipitated nylon 5. Accordingly, claims 1 and 13 fail to comply with the written description requirement. 
Further with respect to claims 1 and 13, claims 1 and 13 recite “removing by screening of the powdered nylon 5”. The specification only states “It is appreciated that the powder may be subject to screening or milling to obtain the desired particle size for a particular application” at ¶ 35. Any mention of a connection between “removing” and “screening” is not found within the specification as originally filed. Accordingly, claims 1 and 13 fail to comply with the written description requirement.
As claims 3-7, 9, 12, and 14 depend from either claim 1 or 13, they are rejected for the same issues discussed above. 
Claims 1, 3-7, 9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 refer to cooling the solution to between about 100 degrees Celsius and about 125 degrees Celsius and then later recite cooling the solution to about 110 degrees Celsius. The latter temperature point is encompassed by the former range. It is therefore unclear what is meant or implied by the broader recitation of about 100 degrees Celsius to about 125 degrees Celsius and how it serves to further limit the claim since cooling to about 110 degrees Celsius necessarily involves cooling to between about 100 degrees Celsius and about 125 degrees Celsius. Moreover, there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claims 1 and 13 refer to “removing by screening of the powdered nylon 5”. It is unclear what material is meant to be “removed”. Is the powdered nylon 5 as a whole being removed? Is some fraction or material within the nylon 5 being removed? There does not appear to be any disclosed connection between “removing” and “screening” within the specification. Accordingly, the scope of the claim is unclear. 
As claims 3-7, 9, 12, and 14 depend from either claim 1 or 13, they are rejected for the same issues discussed above. 
Claims 5 and 6 refer to particle sizes of the nylon 5, but it is unclear whether this is referring to the particle size of the nylon prior to dissolving, after precipitation, or after drying, thus rendering the scope of the claim unclear.
Claim 6 recites “the particle sizes of the at least one filler does not vary more than about 15-20 percent of an average particle size of the nylon 5”. It is unclear what the intended lower limit of “not vary more than about 15-20 percent” is. Are only values greater than about 20 percent excluded? Are all values above “about 15 percent” meant to be excluded? Neither of these?
Claim Rejections - 35 USC § 103
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann (US 2013/0274435 A1) in view of Baumann (US 2004/0204531 A1).
Regarding Claim 13, Diekmann teaches a process for making polyamide (nylon) powders (Abstract). Diekmann teaches the powders are useful in layer-by-layer shaping process (Abstract; ¶ 2-4, 50) construed as “for additive manufacturing”. Diekmann teaches embodiments comprising adding polyamide to ethanol in container, heating/dissolving the polyamide at 140-175 degrees Celsius, and cooling the solution to precipitate at 105-135 degrees Celsius to form powder (¶ 41, 44-45). The heating/dissolving temperature overlaps the 130-150 degrees C range claimed and the 105-135 degrees precipitation/suspension forming temperature overlaps the about 110 degrees Celsius temperature claimed. Cooling to about 110 degrees Celsius is seen to necessarily satisfy the “cooling the solution to a temperature of the nylon 5 to between about 100 degrees Celsius and about 125 degrees Celsius” limitation since about 110 degrees Celsius falls squarely within the range. Alternatively, cooling to about 110 degrees Celsius from 130-150 degrees Celsius necessarily entails “cooling the solution to a temperature of the nylon 5 to between about 100 degrees Celsius and about 125 degrees Celsius” since temperatures encompassed by the range (e.g. 125 degrees Celsius) are achieved over the course of cooling to about 110 degrees Celsius. Further alternatively, Diekmann teaches embodiments where isothermal stirring occurs at 2-20 degrees C above precipitation temperature (¶ 48), which given the disclosure of a 105-135 precipitation temperature, would overlap the 100-125 degree C range claimed. Diekmann teaches cooling takes place via continuous distillative removal of ethanol with stirring and cooling to 45 degrees C after precipitation followed by paddle drying (¶ 125, 130). Since cooling takes place with stirring, Diekmann suggests agitating the suspension. See also ¶ 48 where stirrer equipment is used for precipitation. 40 kg of polyamide is used relative to 2,500 L of ethanol (¶ 125, 130), which is equivalent to roughly 1973 kg owing to the density of ethanol being 0.789 kg/L. The amount of ethanol is therefore at least twice the amount of polyamide. Diekmann teaches sieving/classification can occur after reprecipitation (¶ 46), reading on screening. Diekmann teaches the polyamide powders have mean particle sizes ranging from 10-250 micron (¶ 36), which overlaps the range claimed. Therefore, Diekmann describes overlapping temperature and particle size ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Diekmann suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Diekmann. See MPEP 2123.
Diekmann teaches examples where polyamide 613 is used (¶ 131), which differs from the subject matter claimed in that hexamethylenediamine is used instead of pentamethylenediamine. However, Diekmann teaches linear diamines of 4-18 carbon atoms are suitable (¶ 29). Given the presence of only 15 species of linear diamines of 4-18 carbon atoms, one of ordinary skill would at once envisage each species from the disclosure of Diekmann, inclusive of pentamethylenediamine (linear diamine of 5 carbon atoms). Given that Diekmann clearly conveys polyamides of both pentamethylenediamine and hexamethylenediamine are capable of being formed into powders, it would have been obvious to substitute hexamethylenediamine with pentamethylenediamine within the protocols of Diekmann, thereby predictably affording workable polyamide powders. Substituting hexamethylenediamine with pentamethylenediamine in polyamide 6,13 affords polyamide 5,13.
Diekmann differs from the subject matter claimed in that flow agents having a particle size of about 10 microns or less is not described. Baumann is also directed toward polyamide powders (Abstract) and teaches adding particular flow aids to the polyamide polymers results in long-lasting and consistent good flowability (¶ 2, 9), such as flow aid particles with particle sizes ranging from 100 nm to 100 micron (¶ 18). It would have been obvious to one of ordinary skill to incorporate the flow agents of Baumann into the polyamide particles of Diekmann because doing so would provide long-lasting and consistently good flowability as taught by Baumann. The particle size range of Baumann overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Baumann suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Baumann. See MPEP 2123.  
Claims 1, 3-7, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann (US 2013/0274435 A1) in view of Meyer (U.S. Pat. No. 4,334,056) and Baumann (US 2004/0204531 A1).
Regarding Claims 1 and 14, Diekmann teaches a process for making polyamide (nylon) powders of the AABB type (Abstract) comprising adding polyamide to ethanol, heating/dissolving the polyamide, and cooling the solution to precipitate to form powder (¶ 41, 44-45). Diekmann teaches the powders are useful in layer-by-layer shaping process (Abstract; ¶ 2-4, 50) construed as “for additive manufacturing”. 
Diekmann teaches the polyamide powders have mean particle sizes ranging from 10-250 micron (¶ 36), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Diekmann suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Diekmann. See MPEP 2123.
Diekmann teaches examples where polyamide 613 is used (¶ 131), which differs from the subject matter claimed in that hexamethylenediamine is used instead of pentamethylenediamine. However, Diekmann teaches linear diamines of 4-18 carbon atoms are suitable (¶ 29). Given the presence of only 15 species of linear diamines of 4-18 carbon atoms, one of ordinary skill would at once envisage each species from the disclosure of Diekmann, inclusive of pentamethylenediamine (linear diamine of 5 carbon atoms). Given that Diekmann clearly conveys polyamides of both pentamethylenediamine and hexamethylenediamine are capable of being formed into powders, it would have been obvious to substitute hexamethylenediamine with pentamethylenediamine within the protocols of Diekmann, thereby predictably affording workable polyamide powders. Substituting hexamethylenediamine with pentamethylenediamine in polyamide 6,13 affords polyamide 5,13.
Diekmann differs from the subject matter claimed in that particular steps set forth within the claims (applying an inert atmosphere, drying at 100-150 degrees Celsius) are not described. Diekmann also differs from the subject matter claimed in that flow agents having a particle size of about 10 microns or less.
Diekmann teaches the powders are obtained via re-precipitation of polyamides (dissolving polyamides in solvent at elevated temperature and subsequently cooling to precipitate) (¶ 39). Diekmann teaches the re-precipitation procedure can be effected under pressure according to the protocol of DE2906647 (¶ 41). DE2906647 corresponds with Meyer (see foreign priority information). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the re-precipitation process of Meyer within Diekmann because doing so would predictably afford workable polyamide powders in accordance with the teachings of Meyer/Diekmann. 
Meyer teaches re-precipitating polyamides (nylons) to form powders via dissolving polyamide in at least twice the amount of ethanol at 130-150 degrees Celsius to form solution, cooling to a precipitation temperature of 105-125 degrees Celsius with agitation to precipitate the polyamide particles, cooling to below 70 degrees C, and drying at temperatures up to 150 degrees Celsius (Abstract; Col. 2, Line 54 to Col. 3, Line 15). Meyer teaches cooling via distillation (Col. 4, Lines 42-44). Meyer teaches inert gas is introduced into the reactor during precipitation (Col. 5, Lines 12-28; Col. 6, Line 18). Meyer teaches screening/classifying the resulting powders (Col. 5, lines 51-62). 
The temperatures of Meyer overlap those claimed. Cooling to about 110 degrees Celsius is seen to necessarily satisfy the “cooling the solution to a temperature of the nylon 5 to between about 100 degrees Celsius and about 125 degrees Celsius” limitation since about 110 degrees Celsius falls squarely within the range. Alternatively, cooling to about 110 degrees Celsius from 130-150 degrees Celsius necessarily entails “cooling the solution to a temperature of the nylon 5 to between about 100 degrees Celsius and about 125 degrees Celsius” since temperatures encompassed by the range (e.g. 125 degrees Celsius) are achieved over the course of cooling to about 110 degrees Celsius. Further alternatively with respect to the 100-125 degrees C range, Diekmann teaches it was known stirring isothermally at 2-20 degrees C above precipitating temperature is known to procure relatively narrow particle size distribution (¶ 48). Accordingly, it would have been obvious to one of ordinary skill in the art to stir isothermally at 2-20 degrees C above precipitation temperature within the protocols of Meyer because doing so would procure relatively narrow particle size distributions as taught by Diekmann. The prior art suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Meyer/Diekmann suggest the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Meyer/Diekmann. See MPEP 2123. 
With respect to flow agent, Baumann is also directed toward polyamide powders (Abstract) and teaches adding particular flow aids to the polyamide polymers results in long-lasting and consistent good flowability (¶ 2, 9), such as flow aid particles with particle sizes ranging from 100 nm to 100 micron (¶ 18). It would have been obvious to one of ordinary skill to incorporate the flow agents of Baumann into the polyamide particles of Diekmann because doing so would provide long-lasting and consistently good flowability as taught by Baumann. The particle size range of Baumann overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Baumann suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Baumann. See MPEP 2123.  
Regarding Claims 3-7, Diekmann teaches various fillers such as glass, metal, or ceramic particles and pigments such as titanium dioxide or carbon black (¶ 56). Diekmann teaches 0.001-70 wt% of filler based on the weight of polyamide (¶ 58). Diekmann describes ranges that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Diekmann suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Diekmann. See MPEP 2123.
Diekmann teaches the filler particles have a particle size smaller or about the same as that of the polyamide (¶ 57). Diekmann teaches the mean particle size d50 of the fillers should preferably exceed the mean particle size d50 of the polyamide by not more than 5% (¶ 57). The particle size of filler described by Diekmann is therefore construed as not varying more than 15 percent of the average particle size of the polyamide.
Regarding Claim 9, Baumann teaches various flow agents such as fumed silica (¶ 14).
Regarding Claim 12, Baumann teaches flow aid is present in preferred amounts spanning 0.01-0.2 wt% (¶ 14), which is within the range claimed.
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
The rejections with Meyer as a primary reference are withdrawn in view of Applicant’s amendments. Specifically, Meyer fails to describe nylon copolymers. 
Applicant presents arguments concerning the previously applied 112(b) rejection pertaining to the “nylon 5” terminology on pages 7-9. The Examiner respectfully believes the previously presented rejections were sufficiently clear and maintains that 1) the plain and ordinary meaning of the term “nylon 5” is a homopolymer of valerolactam or 5-aminopentanoic acid and Applicant has failed to come forward with any evidence on this record to the contrary and 2) a reasonably clear/precise redefinition of the term “nylon 5” is not present within the specification, thus resulting in considerable ambiguity as to what the full scope of nylons is meant to be encompassed by the term. Nevertheless, the issue is now moot in view of Applicant’s amendment, which specifically defines the term “nylon 5” to be a nylon copolymer selected from the group consisting of nylon 5,6, nylon 5,10, nylon 5,11, nylon 5,12, nylon 5,13, and nylon 5,14 within the claims. Therefore, the scope of the claim is now clear. 
With respect to the prior art rejections, Applicant urges the claim now requires a multi step cooling process: 1) heat to 130-150 degrees C, 2) cool to 100-125 degrees C, 3) cool to about 110 degrees C, and 4) cool to about 45 degrees C. The Examiner respectfully makes the following observations: 1) “about 110 degrees Celsius” falls squarely within “about 100 degree Celsius and about 125 degrees Celsius”. Therefore, cooling to about 110 degrees Celsius within the protocol of Diekmann/Meyer would meet both limitations. 2) Even disregarding the above, cooling to “about 110 degrees Celsius” from 130-150 degrees Celsius necessarily entails cooling to temperatures between 100-125 degrees C (e.g. 125 degrees C) over the course of reaching 110 degrees C. 3) Diekmann indicates in some embodiments a nucleation phase can occur via isothermal stirring 2-20 K above precipitation temperature so long as the solution remains visually clear and no exothermic crystallization is observed (¶ 48). While Applicant refers to ¶ 23 of Diekmann in reference to continuous cooling, Diekmann is referring to a two stage precipitation process that results in powders having at least two melting points (¶ 22-23). In contrast, Diekmann appears to indicate a nucleation step can occur at ¶ 48 so long as the “solution remains visually clear and no exothermic crystallization is observed”. Thus, it appears Diekmann actually teaches non-preferred embodiments where cooling to/isothermally stirring at a nucleation temperature does occur so long as exothermic crystallization, which would result in an endothermic melting point, is avoided. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764